Citation Nr: 0430875	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  01-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as a residual of back injury.

2.  Entitlement to service connection for residuals of gall 
bladder surgery.

3.  Entitlement to service connection for residuals of 
fracture of the mandible.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for Rocky Mountain 
spotted fever.


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant had alternating periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
from July 1976 to March 1997 in the Army National Guard, to 
include periods of ACDUTRA from October 1976 to May 1977 and 
from May 9, 1987, to May 20, 1987.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision that, inter alia, 
denied service connection for degenerative disc disease of 
the lower back.  The appellant filed a notice of disagreement 
(NOD) in December 1999.  Pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) (addressed in more detail 
below), the RO readjudicated the claim for service 
connection, denying it on the merits, and issued a statement 
of the case (SOC) in June 2001.  The appellant filed a 
substantive appeal in July 2001.  In April 2002, the RO 
issued a supplemental SOC (SSOC), reflecting the RO's 
continued denial of the claim for service connection for 
degenerative disc disease of the lower back.  In a December 
2002 decision, the Board denied service connection for a low 
back disorder on the basis that the criteria for service 
connection were not met.

The appellant appealed the December 2002 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2003 joint motion to the Court, 
counsel for both parties requested that the December 2002 
Board decision be vacated and remanded for the Board to 
address whether the duty to notify as set out under the VCAA 
has been satisfied (see generally VCAA, §§ 3, 4, 7; 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002)), and for the 
Board to discuss the application of the presumptions of 
soundness and aggravation in this case.  In an October 2003 
order, the Court granted the parties' motion, and the matter 
on appeal for service connection for a low back disorder was 
thereafter returned to the Board for further proceedings 
consistent with the joint motion.

In April 2004, the Board, in turn, remanded the matter on 
appeal for service connection for a low back disorder to the 
RO to afford the appellant due process.  The July 2004 SSOC 
reflects the RO's continued denial of the claim for service 
connection for a chronic lower back disorder.  The matter has 
since been returned to the Board for further appellate 
consideration.

For reasons expressed below, this matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  In addition, the remand below addresses the issues of 
entitlement to service connection for residuals of gall 
bladder surgery, residuals of fracture of the mandible, 
bronchitis, and Rocky Mountain spotted fever.  Each of these 
matters has been adjudicated and denied by the RO, for which 
the appellant has filed the first of two actions needed to 
place the issues in appellate status.  VA will notify the 
appellant when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further remand 
of the matter on appeal for service connection for a low back 
disability is warranted, even though such will, regrettably, 
further delay a final decision on the claim remaining on 
appeal.

In correspondence dated in November 1999 and received in 
December 1999, the appellant indicated that he desired "to 
explain, in person," his case to adjudicators.  
Subsequently, on VA-Form 9, the appellant indicated that he 
did not desire a Board hearing.  Hence, the Board considers 
the appellant's December 1999 statement as a request for an 
RO hearing.  It does not appear that a hearing was scheduled, 
and one should be.  Moreover, since such hearings are 
scheduled by the RO, the Board must remand the case to the RO 
for that purpose, to ensure full compliance with due process 
requirements.   See 38 C.F.R. § 20.700 (2004).

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal 
for service connection for a low back disability, notifying 
him that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§  3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal for service connection for a low back disability.  
For the sake of efficiency, the RO's adjudication of the 
claim should include consideration of the evidence submitted 
directly to the Board in September 2004.
 
As a final note, the Board points out that, in a January 2002 
rating decision, the RO denied the appellant's claims for 
service connection for residuals of gall bladder surgery, 
residuals of fracture of the mandible, bronchitis, and Rocky 
Mountain spotted fever.  An April 2002 NOD clearly expressed 
disagreement with those determinations; however, the RO has 
not yet issued a SOC as to those claims.  Accordingly, the 
Board is required to remand these matters to the RO for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the 
appellant and his representative a SOC, 
along with a VA Form 9, and afford them 
the opportunity to submit a substantive 
appeal on the issues of service 
connection for residuals of gall bladder 
surgery, residuals of fracture of the 
mandible, bronchitis, and Rocky Mountain 
spotted fever.  The appellant and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claims for service connection 
for residuals of gall bladder surgery, 
residuals of fracture of the mandible, 
bronchitis, and Rocky Mountain spotted 
fever, within 60 days of the issuance of 
the SOC).

2.  The RO should undertake appropriate 
action to schedule the appellant for a 
hearing before RO personnel in accordance 
with his December 1999 request for such a 
hearing.  

3.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
for service connection for a low back 
disability, claimed as a residual of back 
injury, in light of all pertinent evidence 
(to include that submitted directly to the 
Board in September 2004) and legal 
authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and clear reasons 
and bases for the RO's determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




